     Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

COMMERCE & INDUSTRY                   :
INSURANCE COMPANY,
                                      :
      Plaintiff,
                                      :
v.
                                      :
CONTRAVEST MANAGEMENT                                          4:21-CV-11
                                              Civil Action No. _____________
COMPANY, CENTER
                                      :
CONTRACTING COMPANY OF
CENTRAL FLORIDA, LLC,
                                      :
TERESSA BLONDELL, and
ALVIN BLONDELL,
                                      :
      Defendants.

               COMPLAINT FOR DECLARATORY JUDGMENT

      COMES NOW Plaintiff, Commerce & Industry Insurance Company

(“Commerce & Industry”), by and through counsel and pursuant to 28 U.S.C. §

2201 and Rule 57 of the Federal Rules of Civil Procedure, and alleges and states the

following:

                         PRELIMINARY STATEMENT

      1.     Pursuant to 28 U.S.C. § 2201, Commerce & Industry seeks a

declaratory judgment and adjudication of an actual controversy concerning rights,

obligations, and liabilities under certain policies of insurance issued by Commerce




                                          1
     Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 2 of 14




& Industry to the Center Contracting of Central Florida, LLC d/b/a Contravest

Builders (hereinafter “Center Contracting”).

      2.     Specifically,   Contravest   Management      Company,      (“Contravest

Management”), a separate legal entity from Center Contracting of Central Florida,

LLC, that is not listed as a named insured on the Commerce & Industry policy

issued to Center Contracting, alleges entitlement to defense and indemnity

in connection with a civil action brought against it by Teressa Blondell and Alvin

Blondell for personal injuries resulting from a premises liability claim occurring at

an apartment complex located in Pooler, Georgia (“Blondell Litigation”).

      3.     Commerce & Industry seeks a judgment declaring that it has no

obligation under its insurance policy issued to Center Contracting to defend or

indemnify Contravest Management in connection with the Blondell Litigation

Lawsuit, because the Contravest Management is not an insured entitled to coverage

under the Commerce & Industry policy.

                                     PARTIES

      4.     At all times relevant to this action, Commerce & Industry was, and

still is, a corporation organized and existing under the laws of the State of New

York with its principal place of business in New York, New York.




                                          2
      Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 3 of 14




      5.     Defendant Contravest Management is a foreign corporation organized

under the laws of the State of Florida with its principal place of business located in

Altamonte Springs, Florida.

      6.     Defendant Center Contracting Company of Central Florida, LLC is a

foreign corporation organized under the laws of the State of Florida with its

principal place of business located in Altamonte Springs, Florida. The members of

Center Contracting are John Schaffer, Mark Ogier, and Steven Ogier, each of whom

are citizens of the State of Florida.

      7.     Defendant Teressa Blondell is a citizen and resident of the State of

Georgia.

      8.     Defendant Alvin Blondell is a citizen and resident of the State of

Georgia.

                           JURISDICTION AND VENUE

      9.     This Court has jurisdiction over the claims contained herein pursuant

to 28 U.S.C. § 1332(a)(1) and (c), in that there is complete diversity of citizenship

between the parties and the amount in controversy exceeds the sum of $75,000.

      10.    The Court further has jurisdiction pursuant to 28 U.S.C. § 2201 in that

Commerce & Industry is seeking a declaration from this Court regarding the

parties’ rights and obligations with respect to Commerce & Industry policy, BE

021163557 issued to Center Contracting.



                                          3
      Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 4 of 14




      11.    Venue is proper in the United States District Court for the Southern

District of Georgia, Savannah Division, pursuant to 28 U.S.C. § 1391(b)(1) and LR

2.1(a) and (c) because two of the defendants are residents in this division and a

substantial part of the events complained of occurred in this district.

                            FACTUAL ALLEGATIONS
                             -The Insurance Policies-
                               (General Provisions)

      12.    Commerce & Industry incorporates by reference the preceding

paragraphs as if fully set forth herein.

      13.    Commerce & Industry issued a Commercial Excess Liability policy,

BE 021163557, to Center Contracting Company of Central Florida, LLC d/b/a

Contravest Builders, for the policy period 21 July 2012 through 21 July 2013 (“the

CI Policy”). (A certified copy of the Policy is attached hereto as Exhibit A and

incorporated herein by reference).

      14.    The CI Policy contained a liability limit of $11,000,000 per each

occurrence in excess of scheduled underlying insurance.

      15.    The CI Policy defines the word “Insured” as including: (1) the

Named Insured, (2) If you are designated in the declarations as a limited liability

company, you are an insured, your members are also insureds, but only with

respect to the conduct of your business, your managers are insureds, but only with

respect to their duties as your managers, and (7) any person or organization, other



                                           4
     Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 5 of 14




than the Named Insured, included as an additional insured under the Scheduled

Underlying Insurance, but not for broader coverage than would be afforded by

such Scheduled Underlying Insurance.”

         16.   The CI Policy provides that “[W]e will have the right and duty to

defend any Suit against the Insured that seeks damage for Bodily Injury,

Property Damage or Personal Injury and Advertising Injury covered by this

policy, even if the Suit is groundless, false or fraudulent when the total limits of

Scheduled Underlying Insurance have been exhausted by payment of Loss to

which this policy applies and the total applicable limits of Other Insurance have

been exhausted.

         17.   The CI Policy provides that “[W]e will have no duty to defend the

Insured against any Suit seeking damages for Bodily Injury, Property Damage

or Personal Injury and Advertising Injury to which this insurance does not

apply.

         18.   Admiral Insurance Company issued a commercial general liability to

Center Contracting, policy number CA000015952-02 for the policy period 21 July

2012 through 21 July 2013 (“the Admiral policy”). The Admiral policy was one of

the scheduled underlying insurance policies for which the CI Policy was excess. A

copy of the Admiral policy is attached hereto as Exhibit B and incorporated herein

by reference.



                                         5
     Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 6 of 14




      19.     The Admiral policy describes the business of its named insured, Center

Contracting, as “General Contractor-Apartment Construction.”

      20.     The Admiral policy contains endorsement, AD 66 65 09 09, Specified

Operations Endorsement, that provides that “[T]his insurance applies only to

‘bodily injury’, ‘property damage’, ‘personal and advertising injury’ and medical

expenses caused by the operations shown in the Schedule”, and the Specified

Operations were defined as “General Contractor-new construction of apartment

buildings.”

      21.     The Admiral policy contains endorsement AD 07 85 01 95, Named

Insured Endorsement, that provides “[I]t is agreed the Named Insured as shown on

the Common Policy Declarations is as follows: CENTER CONTRACTING

COMPANY         OF    CENTRAL        FLORIDA,      LLC     DBA    CONTRAVEST

BUILDERS CONTRAVEST DEVELOPMENT PARTNERS, LLC.”

      22.     Contravest Management is not listed as a named insured on the

Admiral policy.

      23.     Contravest Management does not meet the definition of an insured

under the express terms and conditions of the Admiral policy.

      24.     Contravest Management is not listed as named insured on the

Commerce & Industry policy.




                                          6
      Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 7 of 14




      25.    Contravest Management does not meet the definition of an insured

under the express terms and conditions of the CI Policy.

                             FACTUAL ALLEGATIONS
                               -The Blondell Lawsuit-


      26.    Commerce & Industry incorporates by reference the preceding

paragraphs as if fully set forth herein.

      27.    On or about 9 June 2013 Teressa Blondell allegedly fell from an

outdoor swing located at the Courtney Station Apartments located at 285 Park

Avenue, Pooler, Chatham County, Georgia (hereinafter “the Incident”).

      28.    Mrs. Teressa Blondell and her husband, Alvin Blondell, subsequently

filed a lawsuit for personal injuries and loss of consortium as a result of the

Incident that is captioned, “Teressa Blondell and Alvin Blondell v. Courtney

Station 300, LLC, Ram Partners, LLC Contravest Management Company, and

Richey         Industries”         (Chatham       County,        Georgia)(CAFN:

STCV1400953)(hereinafter “the Blondell Lawsuit”)

      29.    The Blondells assert in their fifth amended complaint claims of

negligence, creation and maintenance of a nuisance, and loss of consortium against

Contravest Management.




                                           7
     Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 8 of 14




      30.     Upon information and belief, Contravest Management provides

property management services to clients who own or operate multi-family housing

developments such as apartment complexes and condominiums.

      31.     Upon information and belief, Contravest Management provided

property management services to the property known as Courtney Station

Apartments.

      32.     Upon information and belief, Admiral is providing a defense to

Contravest Management in the Blondell Litigation.

      33.     Upon information and belief, Admiral did not issue Contravest

Management a reservation of rights letter advising Contravest Management of any

coverage concerns or questions that Admiral might have regarding whether

Contravest Management would be entitled to insurance coverage under the

Admiral policy.

      34.     On or about February 7, 2018, Admiral filed a Petition for Declaratory

Judgment in the United States District Court for the Southern District of Georgia

captioned, “Admiral Insured Company v. Center Contracting Company of Central

Florida, LLC. Contravest Management Company, Teressa Blondell, Alvin

Blondell, Ram Partners, LLC and Richey Industries, Inc.,” Case No. 4:18-cv-

00029 (“the Admiral Lawsuit”)




                                          8
      Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 9 of 14




      35.    In the Admiral Lawsuit, Admiral alleged: “[B]ecause Contravest

[Management] does not meet the definition of an insured contained in the

[Admiral] Policy, Admiral is not required to provide it was coverage, indemnity, or

a defense with respect to the Incident.” A copy of the Amended Complaint filed in

the Admiral Lawsuit is attached hereto as Exhibit C and incorporated herein by

reference.

      36.    Upon information and belief, the Admiral Lawsuit was dismissed

without prejudice on or about 15 August 2019, and Admiral has been providing

Contravest Management with a defense in the Blondell Litigation.

                     FOR A FIRST CAUSE OF ACTION
 (Declaratory Judgment – Contravest Management Company is not an Insured
         Entitled to Coverage Under the Commerce & Industry Policy)

      37.    Commerce & Industry incorporates by reference the preceding

paragraphs as if fully set forth herein.

      38.    Contravest Management is not a named insured under the CI Policy.

      39.    Contravest Management does not otherwise meet the definition of an

Insured under the CI Policy, a necessary pre-requisite for coverage under the CI

policy.

      40.    Upon information and belief, Admiral has unilaterally extended

insurance coverage to Contravest Management for the Blondell Litigation through

its own acts or omissions.



                                           9
     Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 10 of 14




      41.    Commerce & Industry did not consent or agree to provide excess

insurance coverage under the CI Policy to Contravest Management in connection

with the Blondell Litigation.

      42.    Admiral’s unilateral and voluntary decision to provide a defense to a

party that is not otherwise an insured under its commercial general liability policy

does not create coverage under the CI Policy for a party that does not otherwise

meet the definition of an insured under the terms and conditions of the CI policy.

      43.    Upon information and belief, Admiral has not exhausted any liability

insurance coverage available under the Admiral policy to any party as a result of

the Blondell Litigation.

      44.    Any insurance coverage under CI Policy issued to Center Contracting

has not been triggered in connection with the Blondell Litigation because the

schedule of underlying insurance that includes the Admiral policy has not been

exhausted.

      45.    The CI Policy does not afford coverage to Contravest Management

under its excess policy issued to Center Contracting because Contravest

Management does not meet the definition of an insured under the CI Policy.

      46.    Commerce & Industry has not waived any coverage defenses

including denying coverage to Contravest Management because it is not an insured




                                         10
     Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 11 of 14




under the CI Policy, because the coverage under the policy has not yet been

triggered with regards to the Blondell Litigation.


      WHEREFORE, the Plaintiff, Commerce & Industry Insurance Company,

having fully complained against the Defendants, Center Contracting Company of

Central Florida, LLC, Contravest Management Company, Teressa Blondell and

Alvin Blondell, respectfully requests this Court to:


1.    Declare that Commerce & Industry Insurance Company has no duty to

      defend and/or indemnify Contravest Management Company for the Blondell

      Litigation under the CI Policy issued to Center Contracting Company of

      Central Florida, LLC by reason of Admiral Insurance Company’s unilateral

      decision to provide a defense to a party that does not meet the definition of

      an insured under the Admiral policy or the CI Policy;

2.    Declare that any liability imposed on Contravest Management Company for

      which it seeks indemnity is not covered under the CI Policy, and therefore,

      Commerce & Industry has no duty to defend and/or indemnify Contravest

      Management Company;

3.    Award the costs and expenses of this action;

4.    Grant a jury trial as to all issues so triable; and




                                           11
     Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 12 of 14




5.    Grant such other relief as this Court deems just and proper under the

      circumstances.


     DATED this 15th day of January 2021.

                                   Respectfully submitted,

                                   /s/ John I. Malone, Jr
                                   JOHN I. MALONE, JR.
                                   GA Bar. No. 812837
                                   GOLDBERG SEGALLA LLP
                                   701 Green Valley Road, Suite 310
                                   Greensboro, NC 27408
                                   Telephone: (336) 419-4900
                                   Facsimile: (336) 419-4950
                                   Email: jmalone@goldbergsegalla.com
                                   Attorney for Plaintiff
                                   Commerce & Industry Insurance Company




                                     12
     Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 13 of 14




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 15th day of January, 2021, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the registered participants as identified on the

Notice of Electronic Filing (NEF).

      I hereby further certify that a true and correct copy of the foregoing will be

served upon the following as soon as it is available from the Court, via electronic

mail and/or First Class mail, postage prepaid addressed as follows:

                        Contravest Management Company
                  c/o Corporation Service Company, Reg. Agent
                                1201 Hays Street
                             Tallahassee, FL 32301

              Center Contracting Company of Central Florida, LLC
                 c/o Corporation Service Company, Reg. Agent
                  40 Technology Parkway Southeast, Suite 300
                              Norcorss, GA 30092

                                Teressa Blondell
                           260 Park Avenue, Apt. 1008
                               Pooler, GA 31322

                                 Alvin Blondell
                           260 Park Avenue, Apt. 1008
                               Pooler, GA 31322




                                        13
Case 4:21-cv-00011-RSB-CLR Document 1 Filed 01/15/21 Page 14 of 14




 Respectfully submitted this 15th day of January, 2021.

                          GOLDBERG SEGALLA LLP

                          /s/ John I. Malone, Jr.
                          JOHN I. MALONE, JR.
                          GA Bar. No. 812837
                          701 Green Valley Road, Suite 310
                          Greensboro, NC 27408
                          Telephone: (336) 419-4900
                          Facsimile: (336) 419-4950
                          Email: jmalone@goldbergsegalla.com
                          Attorney for Plaintiff
                          Commerce & Industry Insurance Company




                                   14
